IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00195-CR

ANDREW GERMARCUS WALKER,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                             From the 54th District Court
                              McLennan County, Texas
                             Trial Court No. 2003-1214-C


                            MEMORANDUM OPINION


       Andrew Germarcus Walker pleaded guilty to the offense of murder, and his

sentence was imposed on February 4, 2005. In the underlying murder case, the trial court

entered a certification of Walker’s right of appeal, which indicated that: (1) this “is a plea-

bargain case, and the defendant has NO right of appeal”; and (2) “the defendant has

waived the right of appeal.”
        On August 9, 2021, Walker filed a motion to withdraw his guilty plea. A day later,

and without any evidence of a ruling from the trial court on his motion to withdraw his

guilty plea, Walker filed a notice of appeal stating that he wishes to appeal the trial court’s

denial of his motion to withdraw his guilty plea. The information sheet provided by the

McLennan County District Clerk’s Office states that Walker appeals from “NO ORDER.”

        The rules of appellate procedure provide that a criminal defendant has the right

to appeal a judgment of guilt or other appealable order. See TEX. R. APP. P. 25.2(a)(2).

However, there is no appealable order in this case. See id. at R. 25.2(a)(2), 26.2(a)(1),

27.1(b). 1

        Furthermore, the standard for determining whether an appellate court has

jurisdiction to hear and determine a case “‘is not whether the appeal is precluded by law,

but whether the appeal is authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex.

Crim. App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)).

We find no statutory authority granting Walker the right to appeal a purported denial of

a post-conviction motion to withdraw his guilty plea.

        Accordingly, we dismiss this appeal for lack of jurisdiction. See id. at R. 43.2(f); see

also State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (“We conclude that,




1 Walker’s notice of appeal cannot be construed as prematurely filed under Texas Rule of Appellate
Procedure 27.1(b) because any ruling on his motion to withdraw his guilty plea would not be an appealable
order. See TEX. R. APP. P. 27.1 (b).

Walker v. State                                                                                   Page 2
because there is no written order from which to appeal, the court of appeals correctly

held that it has no jurisdiction over the state’s appeal . . . .”); Blanton, 369 S.W.3d at 902.

        A motion for rehearing may be filed within fifteen days after the judgment of this

Court is rendered. See TEX. R. APP. P. 49.1. If Walker desires to have the decision of this

Court reviewed by filing a petition for discretionary review, that petition must be filed

with the Court of Criminal Appeals within thirty days after either this Court’s judgment

was rendered or the day the last timely motion for rehearing was overruled by this Court.

See id. at R. 68.2(a).



                                                TOM GRAY
                                                Chief Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Rose 2
Appeal dismissed
Opinion delivered and filed August 18, 2021
Do not publish
[CRPM]




2The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

Walker v. State                                                                                    Page 3